DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Examiner acknowledges the applicant's submission of the amendment dated 4/27/21.  At this point claims 1, 15, and 20 have been amended. Thus, claims 1-20  are pending in the instant application.
	The instant application having Application No.  16/528,869 has a total of  20 claims pending in the application, there are  3  independent claims and  17  dependent  claims, all of which are ready for examination by the examiner.

   1.   REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 14-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asher (US PGPUB # 2014/0195498 A1) in view of Iyengar (US PGPUB # 2017/0194987 A1). 

With respect to claim 1, the Asher reference teaches a method for managing asynchronous replication, comprising a first storage system configured to participate in a replication process with a second storage system, (see fig. 2) the method comprising: 
receiving a multi-page replication request in conjunction with the replication process, (paragraph 47, where there is a heuristic recommendation by compression ration for 8 KB data blocks for a file server data set in which aspects of the present invention may be realized) wherein the first storage system comprises a plurality of storage devices and the second storage system comprises a plurality of storage devices; (see fig. 2; and paragraph 27) 
determining at least one replication condition meets a threshold; (paragraph 46, where a recommendation is made if the heuristic satisfies given thresholds) and 
in response, optimizing the multi-page replication request to optimize the replication process. (paragraph 47, where compressible data (with compression rate under 0.8) is identified almost always as compressible. For compression ratios between 0.8 and 0.9 the recommendations are mixed)
However, the Asher reference does not explicitly teach wherein the at least one replication condition comprises replication processing capacity.
	The Iyengar reference teaches it is conventional to have wherein the at least one replication condition comprises replication processing capacity. (paragraph 48, where 
It would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to modify the Asher reference to have wherein the at least one replication condition comprises replication processing capacity, as taught by the Iyengar reference.
The suggestion/motivation for doing so would have been to increase the amount of compression. (Iyengar, paragraph 48)
Therefore it would have been obvious to combine the Asher and Iyengar references for the benefits shown above to obtain the invention as specified in the claim.

With respect to claim 2, the combination of the Asher and Iyengar references teaches the method of Claim 1 wherein the replication condition includes Central Processing Unit (CPU) usage. (Asher, paragraph 24, where the determination as to whether a meaningful compression ratio can be achieved, or that the input should not be compressed, allows for saving of CPU resources and reduces "wasted" resources; and Iyengar, paragraph 48)

With respect to claim 3, the combination of the Asher and Iyengar references teaches the method of Claim 1 wherein the replication condition includes replication 

With respect to claim 14, the combination of the Asher and Iyengar references teaches the method of Claim 1 wherein optimizing the multi-page replication request to optimize the replication process comprises: optimizing the multi-page replication request to minimize bandwidth required to complete the replication process. (Asher, paragraph 5; and Iyengar, paragraph 48)

	Claim 15 is the system implementation of claims 1-3 and 14, and rejected under the same rationale as above.

Claim 20 is the computer program product implementation of claims 1-3 and 14, and rejected under the same rationale as above.

Claims 4-13 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Asher (US PGPUB # 2014/0195498 A1) in view of Iyengar (US PGPUB # 2017/0194987 A1) as shown in the rejections above, and in further view of Voll (US PGPUB # 2010/0058002 A1).

	With respect to claim 4, the combination of the Asher and Iyengar does not explicitly teach the method of Claim 1 wherein optimizing the multi-page replication request to optimize the replication process comprises: grouping at least two pages of the multi-page replication request into a contiguous segment; and performing compression on the segment.
	The Voll reference teaches it is conventional to have wherein optimizing the multi-page replication request to optimize the replication process comprises: 
grouping at least two pages of the multi-page replication request into a contiguous segment; (paragraph 42, where a compression group refers to a number of adjacent level 0 data block pointers contained within an indirect block or an inode. Illustratively, a compression group comprises eight adjacent level 0 data blocks) and 
performing compression on the segment. (paragraph 42, where a compression group refers to a number of adjacent level 0 data block pointers contained within an indirect block or an inode. Illustratively, a compression group comprises eight adjacent level 0 data blocks)
It would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to modify the combination of the Asher and Iyengar references to have wherein optimizing the multi-page replication request to optimize the replication process comprises: grouping at least two pages of the multi-page replication request into a contiguous segment; and performing compression on the segment, as taught by the Voll reference.
The suggestion/motivation for doing so would have been to have compress data into a lesser number of physical data blocks. (Voll, paragraph 42)


With respect to claim 5, the combination of Asher, Iyengar and Voll references does not explicitly teach the method of Claim 4 wherein grouping at least two pages of the multi-page replication request comprises: grouping the at least two pages of the multi-page replication request according to addresses associated with the at least two pages, wherein the multi-page replication request is comprised of a plurality of addresses, wherein each of the plurality of addresses has a respective page pointer. (Voll, paragraph 42, where a compression group refers to a number of adjacent level 0 data block pointers contained within an indirect block or an inode; and paragraph 52, where the storage system may reserve a plurality of physical block addresses for use as magic values in accordance with illustrative embodiments of the present invention. According to alternative embodiments of the present invention, each of the magic values (i.e., pointers to specific reserved physical blocks) may be utilized to identify a particular type of compression to be utilized for the compression group.) 

With respect to claim 6, the combination of Asher, Iyengar and Voll references teaches the method of Claim 5 wherein the addresses associated with the at least two pages are adjacent addresses. (Voll, paragraph 42, where a compression group refers to a number of adjacent level 0 data block pointers contained within an indirect block or an inode)
With respect to claim 7, the combination of Asher, Iyengar and Voll references teaches the method of Claim 4 wherein grouping at least two pages of the multi-page replication request comprises: grouping the at least two pages of the multi-page replication request according to an optimum page size. (Asher, paragraph 48)

With respect to claim 8, the combination of Asher, Iyengar and Voll references teaches the method of Claim 7 wherein the optimum page size correlates to an optimum compression ratio. (Asher, paragraph 22)

With respect to claim 9, the combination of Asher, Iyengar and Voll references teaches the method of Claim 4 wherein grouping at least two pages of the multi-page replication request comprises: grouping the at least two pages of the multi-page replication request according to a compression ratio associated with each of the at least two pages of the multi-page replication request. (Asher, paragraph 49, where an overwhelming majority of the incompressible data with compression ratio higher than 0.9 are identified. Compressible data (with compression rate under 0.8) is identified almost always as compressible. For compression ratios between 0.8 and 0.9 the recommendations are mixed. It should be noted that the intention is to categorize such data as incompressible but data in this range turns out to be difficult to identify accurately (especially for 8 KB blocks))

With respect to claim 10, the combination of Asher, Iyengar and Voll references teaches the method of Claim 4 wherein grouping the at least two pages of the multi-

With respect to claim 11, the combination of Asher, Iyengar and Voll references teaches the method of Claim 4 further comprising: receiving, at the second storage system, the compressed segment; decompressing the compressed segment into a plurality of decompressed pages; and compressing at least one of the plurality of decompressed pages. (Voll, paragraph 44, where the file system then examines the pointers within the compression group and determines if a magic value is in the first pointer position of the compression group. If a magic value is in the first pointer position, then the file system decompresses the data in the compression group before returning the decompressed data)

	With respect to claim 12, the combination of Asher and Iyengar references does not explicitly teach the method of Claim 1 wherein optimizing the multi-page replication request to optimize the replication process comprises: detecting that at least one page of the multi-page replication request is compressed; and decompressing the at least one page.

It would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to modify the combination of Asher and Iyengar references to have wherein optimizing the multi-page replication request to optimize the replication process comprises: detecting that at least one page of the multi-page replication request is compressed; and decompressing the at least one page, as taught by the Voll reference.
The suggestion/motivation for doing so would have been to have compress data into a lesser number of physical data blocks. (Voll, paragraph 42)
Therefore it would have been obvious to combine the Asher, Iyengar and Voll references for the benefits shown above to obtain the invention as specified in the claim.

With respect to claim 13, the combination of Asher and Iyengar references does not explicitly teach the method of Claim 1 wherein optimizing the multi-page replication request to optimize the replication process comprises: grouping at least two 
	The Voll reference teaches it is conventional to have wherein optimizing the multi-page replication request to optimize the replication process comprises: grouping at least two pages of a plurality of multi-page replication requests into a contiguous segment; and performing compression on the segment. (paragraph 42, where a compression group refers to a number of adjacent level 0 data block pointers contained within an indirect block or an inode. Illustratively, a compression group comprises eight adjacent level 0 data blocks)
It would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to modify the combination of Asher and Iyengar references to have wherein optimizing the multi-page replication request to optimize the replication process comprises: grouping at least two pages of a plurality of multi-page replication requests into a contiguous segment; and performing compression on the segment, as taught by the Voll reference.
The suggestion/motivation for doing so would have been to have compress data into a lesser number of physical data blocks. (Voll, paragraph 42)
Therefore it would have been obvious to combine the Asher, Iyengar, and Voll references for the benefits shown above to obtain the invention as specified in the claim.

Claims 16-19 are the system implementation of claims 4-13, and rejected under the same rationale as above.

   2. ARGUMENTS CONCERNING NON-PRIOR ART REJECTIONS/OBJECTIONS
Rejections - USC 101
	Applicant's arguments and amendments with respect to claim 20 have been considered and have overcome the Examiner’s prior rejections and thus are withdrawn.

   3.   ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
Applicant's arguments (see pages 8-11 of the remarks) and amendments with respect to claims 1-20 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Asher and Iyengar reference to teach the newly added limitation of “wherein the at least one replication condition comprises replication processing capacity” as shown in the rejections above.  

   4.  CLOSING COMMENTS
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-20 have received a second action on the merits and are subject of a second action final.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137